Case 1:19-cv-14122-NLH-AMD Document 1 Filed 06/21/19 Page 1 of 8 PageID: 1




 LOUGHRY and LINDSAY, LLC
 330 Market Street
 Camden, New Jersey 08102
 (856) 968-9201
 jtloughry@loughryandlindsay.com
 By: Justin T. Loughry, Esquire (3473-JTL)
 Attorneys for Barry Cottman
 ____________________________________

 BARRY COTTMAN,                                      :   UNITED STATES DISTRICT COURT
                                                     :   DISTRICT OF NEW JERSEY
                     Plaintiff,                      :
                                                     :
 v.                                                  :
                                                     :
 JODY FARABELLA, MILLVILLE CHIEF                     :   Civil Action No.
 OF POLICE, P.O. JOSEPH DIXON 172,                   :
 P.O. ROBERT RUNKLE 160, AND THE                     :
 CITY OF MILLVILLE, NEW JERSEY                       :   COMPLAINT AND DEMAND FOR
                                                     :   JURY TRIAL
                   Defendants.                       :

 _____________________________________

 Barry Cottman, by way of Complaint against defendants, says:

                                  PRELIMINARY STATEMENT

            1. This is a complaint brought pursuant to the Civil Rights Act, 42 U.S.C. §

 1983, for deprivations of the plaintiff’s rights under the Fourth, and Fourteenth

 Amendments to the United States Constitution, the New Jersey Constitution, and the

 principles of the common law. The complaint arises from the defendants’ infliction of

 excessive force, including but not limited to sadistic violence intended to inflict

 punishment and wholly unnecessary and serious physical injury and pain, upon plaintiff.
Case 1:19-cv-14122-NLH-AMD Document 1 Filed 06/21/19 Page 2 of 8 PageID: 2




            2.    Plaintiff was at all times relevant, and remains, a resident of the City of

 Millville, County of Cumberland, State of New Jersey.

            3. The defendants each are sued in their individual, personal capacities as to

 all claims for monetary damages, and in their official capacity with respect to any claim

 for injunctive relief.

            4. The defendants are employees of Millville Police Department, and as such

 are state actors acting at all relevant times under color of law, and thus are persons

 subject to liability under the Civil Rights Act, 42 U.S.C. § 1983. Upon information and

 belief, each of the defendants continues to work as an agent, servant or employee of

 Millville Police Department. The defendants are each “persons” within the meaning of

 42 U.S.C. § 1983.

                               JURISDICTION AND VENUE

            5. This Court has jurisdiction over the subject matter of this case pursuant to

 28 U.S.C. §§ 1331, 1343 and 1367, as one or more causes of action arise under the

 United States Constitution and federal law; the Court has pendent or supplemental

 jurisdiction as to the state law claims. Plaintiff brings this action for damages primarily

 under 42 U.S.C. §§ 1983 and 1988, since the conduct complained of was engaged in

 under color of state law, and such conduct by the defendants subjected the plaintiff to

 deprivations of rights, privileges and immunities secured by the United States

 Constitution under the Fourth and Fourteenth Amendments to the United States

 Constitution. The Plaintiff also pleads a cause of action under the New Jersey State

 Civil Rights Act, N.J.S.A. 10:6-1 and N.J.S.A. 10:6-2.




                                               -2-
Case 1:19-cv-14122-NLH-AMD Document 1 Filed 06/21/19 Page 3 of 8 PageID: 3




            6. Venue is proper in this District as it is the District in which the Plaintiff

 and the defendants reside and/or the District in which the claims arise.



                                       THE PARTIES

            7. Barry Cottman is an African-American adult male, aged thirty-four, and at

 relevant times resided at 815 Archer Street, Millville, County of Cumberland, State of

 New Jersey.

            8. At all times relevant, Joseph Dixon was an agent, servant or employee of

 the Millville Police Department.

            9. At all times relevant, Robert Runkle was an agent, servant or employee of

 the Millville Police Department.

            10. Defendant Jody Farabella, Chief of Police of the Millville Police

 Department, at all times relevant hereto, was responsible for the hiring, employment,

 training, discipline, and/or supervision of all other defendants, and through his policies,

 acts or omissions, both express and de facto, directed, supervised, condoned, and/or

 acquiesced in the unconstitutional conduct of the officer defendants.

            11. The City of Millville is a municipality and thus qualifies as a “person”

 within the meaning of 42 U.SC. § 1983

            12. Each of the individual defendants was acting within the scope of his

 employment and/or under color of law as agents, servants, or employees of the Millville

 Police Department. Each defendant is sued in both official capacity as to claims for

 injunctive relief, and his or her individual capacity as to monetary relief.




                                              -3-
Case 1:19-cv-14122-NLH-AMD Document 1 Filed 06/21/19 Page 4 of 8 PageID: 4




                                  ALLEGATIONS OF FACT

              13. Plaintiff re-alleges and incorporates by reference as if fully stated herein

 the allegations of all previous paragraphs of the Complaint.

              14. In or about June 27, 2017, plaintiff was crossing Mulberry Street in

 Millville, and not engaged in any unlawful activity.

        15.       Defendant Police Officer Joseph Dixon and Defendant Police Officer

 Robert Runkle confronted plaintiff with one or more groundless accusations of

 supposedly wrongful or inappropriate conduct.

        16.       Defendant Officers Dixon and Runkle argued with plaintiff but plaintiff

 engaged in no conduct that physically threatened or injured the defendants.

        17.       Without reasonable provocation or justification, Defendant Officers Dixon

 and Runkle physically assaulted plaintiff, first seizing his person and then taking him

 forcefully to the ground, restraining him by straddling him and pinning him to the

 sidewalk; Defendant Dixon, who had effective control over Plaintiff but who was not

 satisfied with Cottman’s degree of compliance, struck Plaintiff a series of closed fist

 punches to the head and face, causing unnecessary and great pain, injury, bleeding, and

 intense fear and humiliation.

        18.       The defendants’ actions in assaulting plaintiff were wanton, outrageous,

 wholly out of proportion to any possible justification, and were intended to inflict pain

 and injury, as a punishment upon plaintiff. The use of force described herein constituted a

 use of deadly force, in that it involved repeated strikes to the head that could cause

 serious bodily injury, capable of causing death.




                                                -4-
Case 1:19-cv-14122-NLH-AMD Document 1 Filed 06/21/19 Page 5 of 8 PageID: 5




         19.      The defendants had a duty to refrain from such potentially lethal force and

 at all events excessive force, and specifically a duty to refrain from striking the face or

 head with deadly force of a suspect or detainee over whom they had physical control.

         20.      Defendants had a duty to refrain from administering such seriously

 damaging and injurious force, which they administered without justification.

         21.      The use of such grossly excessive force and infliction of such injury pain

 and punishment violated plaintiff's right under the Fourth and Fourteenth Amendment to

 be free of such excessive, cruel and unusual punishments, and to be free of punishment

 without due process of law.

                                      FIRST COUNT
                             Fourth and Fourteenth Amendments

         22.      Plaintiff incorporates here, as if fully set forth, all previous allegations of

 the Complaint.

         23.      The conduct of defendants Police Officer Dixon and Police Officer Runkle

 violated Plaintiff’s federal constitutional rights to be free from excessive force and cruel

 and unusual punishment by assaulting Plaintiff and striking Plaintiff about the head and

 face.

         24.      As such, the aforesaid conduct constitutes an intentional and malicious

 violation of Plaintiff’s rights to freedom from unlawful and excessive force, and

 specifically his right to be free of cruel and unusual punishment, in violation of the

 Fourth and Fourteenth Amendments and of the provisions of 42 U.S.C. § 1983, and the

 New Jersey Civil Rights Act.




                                                 -5-
Case 1:19-cv-14122-NLH-AMD Document 1 Filed 06/21/19 Page 6 of 8 PageID: 6




        WHEREFORE, Plaintiff demands judgment against Defendants and an award of

 compensatory and punitive damages, along with attorneys' fees and costs pursuant to 42

 U.S.C. § 1988, and the New Jersey Civil Rights Act, and such other and further relief as

 the Court deems just.

                                      SECOND COUNT
                                      Fourth Amendment

        25.       Plaintiff incorporates here, as if fully set forth, all previous allegations of

 the Complaint.

        26.       The aforesaid conduct constitutes an intentional and malicious violation of

 Plaintiff’s rights to freedom from unlawful restraint/seizure, freedom from unreasonable

 search and seizure, and his right to privacy, liberty and bodily integrity, under the Fourth,

 and Fourteenth Amendments to the United States Constitution, all in violation of the

 provisions of 42 U.S.C. § 1983, and the New Jersey Constitution and the New Jersey

 Civil Rights Act.

        WHEREFORE, Plaintiff demands judgment against Defendants and an award of

 compensatory and punitive damages, along with attorneys' fees and costs pursuant to 42

 U.S.C. §§ 1983 and 1988, and the New Jersey Civil Rights Act, and such other and

 further relief as the Court deems just.

                                     THIRD COUNT
                         (Against Administrators and Municipality)

        27.       Plaintiff incorporates here, as if fully set forth, all previous allegations of

 the Complaint




                                                 -6-
Case 1:19-cv-14122-NLH-AMD Document 1 Filed 06/21/19 Page 7 of 8 PageID: 7




        28.     The various injuries and violations of right suffered by Plaintiff all

 proximately result from the deliberate indifference of the supervisory defendants to the

 protection of the rights, privileges and immunities of Plaintiff as guaranteed by the

 United States Constitution and laws of the United States, in violation of 42 U.S.C. §

 1983, and the New Jersey State Constitution and State Civil Rights Act. Defendant

 Officer Dixon has a documented history of deployment of excessive force. That history

 appears in numerous use of force reports dating back a number of years before the events

 of this case. Moreover, his history of use of force against the citizenry is well

 documented, and he has recently been characterized in widespread media reports as the

 most numerous generator of use of force reports of any law enforcement officer at any

 level (local, county or state) in the State of New Jersey.

        29.     This documented history placed the chief, the police force and the City of

 Millville on actual notice of the need for training and supervision of Officer Dixon in his

 interactions with suspects or arrestees, concerning appropriate and inappropriate kinds

 and level of force to be employed in minor traffic or criminal violations.

        30.     Dixon’s documented history, as well upon information and belief as the

 history of other members of the Police Department, revealed the need for focused and

 thorough training and policy making concerning the elements of excessive force and the

 imperative of avoiding infliction of blows to the face and head upon suspects or

 restrained suspects who are already under the control of the attending officers; but such

 injuries continue to be inflicted, including at the hands of Officer Dixon.




                                              -7-
Case 1:19-cv-14122-NLH-AMD Document 1 Filed 06/21/19 Page 8 of 8 PageID: 8




           31.    The defendant administrators and municipality know of this history, which

 is publicly available, know of the dangers to persons in Plaintiff’s circumstances, and

 know of the need for more training and supervision, but have failed to meaningfully and

 effectively provide same, thus demonstrating deliberate indifference to the rights of

 persons such as plaintiff. As a proximate result, the Plaintiff has suffered injury, pain,

 anguish and lasting diminishment of bodily function, and will continue to so do in the

 future.

                  WHEREFORE, the Plaintiff seeks judgment against the Defendants

 Farabella and the City of Millville, an award of punitive and compensatory damages,

 attorneys' fees and costs of suit pursuant to 42 U.S.C. § 1988 and the New Jersey State

 Civil Rights Act, and such other and further relief as the Court deems just.



                                                 LOUGHRY and LINDSAY, LLC


 Dated: June 21, 2019                    By:     /s/ Justin T. Loughry_____________
                                                 Justin T. Loughry, Esquire
                                                 Attorney for Plaintiff Barry Cottman



                                DEMAND FOR JURY TRIAL

           Plaintiff hereby demands a trial by jury.

                                                 Respectfully submitted,

 Dated: June 21, 2019                            /s/ Justin T. Loughry_______________
                                                 Justin T. Loughry, Esquire
                                                 Attorney for Plaintiff Barry Cottman




                                                -8-
